Citation Nr: 1614948	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  13-00 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip disorder.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1994 to September 2001.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran.

In January 2013, the Veteran submitted a substantive appeal indicating that he wanted a BVA hearing by live videoconference.  By letter dated in February 2016, he was informed that a videoconference hearing was scheduled for March 23, 2016 at the St. Petersburg, Florida, RO.  In a March 1, 2016 Report of General Information, the Veteran contacted the RO via telephone to request to reschedule his hearing.  He explained that the location for his hearing was too far away and requested, if possible, to have the hearing scheduled closer to home at the Lee County VA Healthcare Center, stating that in the past he has had videoconference hearings held there.  However in a March 11, 2016 letter, the Veteran was reminded of his a videoconference hearing scheduled for March 23, 2016 at the St. Petersburg Regional Office.  He failed to appear for the Board hearing.

There is no indication that the Veteran has withdrawn this hearing request.  Furthermore, it is not clear that the Veteran received his notice letter in March 2016 that the hearing was to be held at the St. Petersburg RO.  It is also unclear whether the necessary facilities exist at the location mentioned by the Veteran.  Given the intent of the Veteran, this case must be returned to the AOJ to arrange for a videoconference hearing at the closest, most convenient location to him that is equipped to host such a hearing with the Board.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).  The record must contain information as to whether there are facilities near his home which might make such hearing possible.

The Board also notes that the file reflects at least three different addresses in [redacted], Florida for the Veteran.  His January 2013 substantive appeal, lists his address as [redacted].  However the most recent correspondence from the Veteran reflects a different address at [redacted].  See VA Form 21-4138, dated July 11, 2013.  The March 11, 2016 hearing notification letter to the Veteran was subsequently returned by the U.S. Postal Service as undeliverable.  An envelope stamped "Forwarding Time Expired- Return to Sender" is of record and the sticker on the envelope lists a different address for the Veteran at [redacted], Florida 33990.  Therefore while the case is in remand status the AOJ should verify the Veteran's current address.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's correct contact information, particularly his address, by telephone or email contact if possible, and indicate the correct address in the electronic VBMS file.  Enlist the assistance of the Veteran's representative if necessary.

2.  Provide the Veteran with videoconference hearing at any appropriate VA location that is equipped to conduct a Board video hearing and is acceptable to the Veteran.  If no closer facility equipped to conduct a Board video hearing is acceptable to the Veteran, or may not be feasibly done, schedule him for a videoconference hearing before a Veterans Law Judge at the St. Petersburg, Florida RO.  Notify the Veteran that his request to have a hearing elsewhere is not possible if this is the case.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  A copy of the notice of that hearing should be placed in the record.  The claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

